PER CURIAM.
Antonio Soberanis-Sagrero pleaded guilty to possessing with the intent to distribute approximately 695 grams of a substance containing methamphetamine, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A). The district court1 sentenced him to 168 months imprisonment and 5 years supervised release. On appeal, counsel has moved to withdraw and filed a brief under Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), raising the issue of the plea’s validity.
We find no plain error in the court’s acceptance of the guilty plea. See United States v. Vonn, 535 U.S. 55, 58-59, 122 S.Ct. 1043, 152 L.Ed.2d 90 (2002). We have reviewed the record independently under Penson v. Ohio, 488 U.S. 75, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), and we find no nonfrivolous issues. Accordingly, we grant counsel’s motion to withdraw, and we affirm.

. The HONORABLE RICHARD H. KYLE, United States District Judge for the District of Minnesota.